Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to applicant's request for continued examination filed on April 6, 2022.

Continued Examination Under 37 CFR 1.114.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. 

Status of Claims
Claims 1 and 3 are currently pending and are the subject of this office action.
Claims 1 and 3 are presently under examination.

Priority

    PNG
    media_image1.png
    111
    324
    media_image1.png
    Greyscale


Rejections and/or Objections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated (Maintained Rejections and/or Objections) or newly applied (New Rejections and/or Objections, Necessitated by Amendment or New Rejections and/or Objections not Necessitated by Amendment).  They constitute the complete set presently being applied to the instant application. 
Responses to Applicant’s arguments have been addressed immediately after the corresponding rejections, or in the section: Withdrawn Rejections and/or Objections, if the rejection was withdrawn.


Claim Rejections - 35 USC § 103 (New Rejection).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

 Claims 1 and 3 stand rejected under 35 U.S.C. 103 as being unpatentable over Gil et. al. (US 2001/0031754, cited in prior office action) and Dean et. al. (US 6,242,442 in view of Schultz et. al. (US 6,410,045, cited in prior office action).

For claim 1 Gil teaches: “Ocular responses characteristic of neurogenic inflammation, including redness, are also observed in rabbits following external stimuli. The ability of an ophthalmic solution of brimonidine (as the only active ingredient) at concentrations ranging from 0.01% to 0.5% to reduce the neurogenic response (i.e. redness) at 5, 10, 15, 30- and 60-minutes following administration is determined.  Brimonidine is effective in reducing such neurogenic responses (i.e. eve redness) ([0047]).  
Gil teaches brimonidine concentrations ranging from about 0.01% to about 0.5% (see above rejection), which are very close to the instantly claimed range (from 0.005% to 0.008%).
Further, Dean teaches that: ”Brimonidine is a potent and relatively selective.alpha.sub.2 agonist which has been shown to effectively lower IOP in rabbits, monkeys and man.  Upon topical ocular administration brimonidine causes vasoconstriction in scleral vessels.  However, brimonidine does not appear to be a vasoconstrictor in vessels in the back of the eye.  While brimonidine is a relatively safe compound it has been shown to cause the side effects of sedation and ocular hyperemia in an allergic like reaction in some patients.  These side effects are thought to be due to the relatively high concentration of the drug administered topically.  The sedation like side effects are believed to be caused by the drug crossing the blood brain barrier and triggering the sedative effects.  The mechanism by which brimonidine causes hyperemia is not well understood.  It is likely that the frequent instillation of relatively high drug concentrations causes this side effect.  Thus, lowering the overall dose of brimonidine while maintaining IOP control would be advantageous (see column 2, lines 33-50).

Neither Gil, nor Dean teach that the patient is wearing contact lenses.  However, Schultz teaches a method of delivering a solution consisting essentially of brimonidine to the eye of a subject in need thereof comprising contacting contact lenses with a solution comprising brimonidine tartrate of less than 0.2 % by weight (see column 2, line 65 through page 3, line 18),

Before the effective filing date of the claimed invention, it would have been prima facie obvious for a person of ordinary skill in the art to reduce eye redness in a patient in need thereof comprising the administration of a composition comprising diluted brimonidine as taught by Gil, wherein the patient also wears contact lenses, since brimonidine has already been administered safely to patients wearing contact lenses (see Schultz).
The prior art does not teach a brimonidine concentration from 0.005% to 0.008%.  However, Gil teaches brimonidine concentrations ranging from about 0.01% to about 0.5% (see above rejection), which are very close to the instantly claimed range (from 0.005% to 0.008%).
MPEP 2144.05 states: “A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).”  
Further, the skilled in the art will be motivated to use lower concentrations of brimonidine, since Dean teaches that lower concentrations of brimonidine cause less side effects like hyperemia.
All this will result in the practice of claim 1 with a reasonable expectation of success.

The prior art teaches all the limitations of claim 3, except for the pH range of the brimonidine composition being from about 4.0 to about 6.5.  However, Gil teaches that the pH of the brimonidine compositions can be between 6.5 and 7.2 (see [0030]) which overlaps with the instantly claimed range (about 4.0 to about 6.5).
MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  
"A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). >See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).
All this will result in the practice of claim 3 with a reasonable expectation of success.

Response to Applicant’s arguments related to the above rejection
Applicant's arguments have been fully considered but are not persuasive.
Since a new rejection was issued (see above), it is the Examiner’s belief that most of the arguments presented by Applicant have been considered/answered in the rejection itself.


Claim Rejections - 35 USC § 103 (Maintained Rejection)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schultz et. al. (US 6,410,045), Dean et. al. (US 6,242,442), Graham et. al. (US 2004/0219219) and Gil et. al. (US 2001/0031754).

For claim 1, Schultz teaches a method of treating glaucoma comprising administering a solution of brimonidine to the eye of a subject suffering from glaucoma, comprising contacting contact lenses with a solution comprising brimonidine tartrate of less than 0.2 % by weight (see column 2, line 65 through page 3, line 18).
Dean teaches: ”Brimonidine is a potent and relatively selective.alpha.sub.2 agonist which has been shown to effectively lower IOP in rabbits, monkeys and man.  Upon topical ocular administration brimonidine causes vasoconstriction in scleral vessels.  However, brimonidine does not appear to be a vasoconstrictor in vessels in the back of the eye.  While brimonidine is a relatively safe compound it has been shown to cause the side effects of sedation and ocular hyperemia in an allergic like reaction in some patients.  These side effects are thought to be due to the relatively high concentration of the drug administered topically.  The sedation like side effects are believed to be caused by the drug crossing the blood brain barrier and triggering the sedative effects.  The mechanism by which brimonidine causes hyperemia is not well understood.  It is likely that the frequent instillation of relatively high drug concentrations causes this side effect.  Thus, lowering the overall dose of brimonidine while maintaining IOP control would be advantageous (see column 2, lines 33-50).

Graham teaches that compositions comprising 0.15% brimonidine and 0.20% brimonidine were equally effective in treating glaucoma or ocular hypertension.  However, the more diluted version (0.15%) showed lower incidence of conjunctival hyperemia (eye redness, see Example 4, paragraphs [0146] through [0148]).  Further, Graham teaches compositions comprising brimonidine in concentrations ranging from 0.001% w/v and 0.15 % w/v (see [0044]), which highly overlaps with the instant claimed range (0.005% to about 0.015%).
Graham teaches that formulations can be in the form of ocular drops (see [0144] and [0148]), 

Gil also teaches pharmaceutical compositions of brimonidine or its tartrate salt for the treatment of glaucoma. An effective dose, when it comes to topical, ocular pain is a matter of broad therapeutically dose requirements. This figure is one controlled by a number of factors: the inherent activity of the drug itself, the vehicle in which it is administered, primarily topical delivery being anticipated, the size of the area being treated, and the intensity of the pain. Exact dosing data have not been determined, but it is anticipated that a topical formulation having between 0.01 % w/v and 0.5% w/v of brimonidine will provide relief from ocular pain. The determination of the effective dose for any selected compound is well within the skill of an ordinary skilled physician (see paragraphs [0026] through [0028]). For ophthalmic application, preferably solutions are prepared containing from about 0.01% to about 0.5% of active ingredient (see [0030]) which overlaps with the instant claimed ranges (0.005% to about 0.015%).
Further, Gil teaches: “Ocular responses characteristic of neurogenic inflammation, including redness, are also observed in rabbits following external stimuli. The ability of an ophthalmic solution of brimonidine at concentrations ranging from 0.01% to 0.5% to reduce the neurogenic response (i.e. redness) at 5, 10, 15, 30- and 60-minutes following administration is determined.  Brimonidine is effective in reducing such neurogenic responses (i.e. eve redness) (see [0047]).

Before the effective filing date of the claimed invention, it would have been prima facie obvious for a person of ordinary skill in the art to reduce eye redness (conjunctival hyperemia) in a patient in need thereof (for example a patient being treated of glaucoma or ocular hypertension that was administered a high concentrated (0.2%) solution of brimonidine and as a consequence is having conjunctival hyperemia (eye redness) as a side effect) wearing contact lenses, with a more diluted composition of brimonidine, since the prior art teaches that more diluted solutions of brimonidine are equally effective in treating glaucoma but reduce conjunctival hyperemia (eye redness).  
The prior art does not teach a brimonidine concentration from 0.005% to 0.008%.  However, Graham further teaches brimonidine concentrations ranging from 0.001% up to 0.15% (see above rejection) which overlaps with the instantly claimed range, and Gil teaches brimonidine concentrations ranging from about 0.01% to about 0.5% (see above rejection), which is very close to the instantly claimed ranges. 
MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  
"A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). >See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).
MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  
"A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). >See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).

All this will result in the practice of claim 1 with a reasonable expectation of success.

The prior art teaches all the limitations of claim 3, except for the pH range of the brimonidine composition being from about 4.0 to about 6.5.  However, Gil teaches that the pH of the brimonidine compositions can be between 6.5 and 7.2 (see [0030]) which overlaps with the instantly claimed range (about 5.5 to about 6.5).
MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  
"A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). >See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).

All this will result in the practice of claim 3 with a reasonable expectation of success.

Response to Applicant’s arguments related to the above rejection
Applicant's arguments have been fully considered but are not persuasive.
	
Applicant argues that:
Claims 1 and 3 are rejected under § 103 as unpatentable over Schultz, US 6,242,442 (“Dean”), US 2004/0219219 (“Graham”) and Gil. Applicant traverses this rejection.
Schultz is cited as teaching contact lens solutions containing less than 0.2% by weight brimonidine to treat glaucoma. Dean is cited as teaching that too high of a dosage of brimonidine may case hyperemia and that lowering the concentration may reduce this side effect. Graham is cited as teaching that 0.15% and 0.20% brimonidine treat glaucoma and that 0.15% brimonidine caused less hyperemia. Further, Graham is cited as teaching from 0.001-0.15% brimonidine. Gil is cited as teaching from 0.01% to 0.5% brimonidine to reduce neurogenic responses.
Schultz does not teach the claimed range of brimonidine. Graham and Gil are relied on for this teaching. However, it has been well-established in the prior art that brimonidine at concentrations of 0.1% and 0.15% cause hyperemia. Thus, a skilled artisan would appreciate that the teaching in Graham and Gil of ranges of brimonidine including 0.001-0.15% and 0.01% to 0.5% are insufficient motivation to try using brimonidine at the claimed concentrations to reduce hyperemia. In other words, the teachings of Graham and Gil do not make it “obvious to try” brimonidine at the claimed concentrations for reducing hyperemia. Accordingly, Applicant respectfully requests withdrawal of this rejection.
Examiner’s response:
Contrary to Applicant’s assertions, the skilled in the art, based on the teachings of Dean, that lower concentrations of brimonidine cause less side effects like hyperemia, will be strongly motivated to use lower concentrations of brimonidine that are still effective but do not show rebound hyperemia.


Conclusion
No claims are allowed.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 2-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628
July 18, 2022.